
	

113 HR 4350 RH: Northern Cheyenne Lands Act
U.S. House of Representatives
2014-04-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 444
		113th CONGRESS
		2d Session
		H. R. 4350
		[Report No. 113–597]
		IN THE HOUSE OF REPRESENTATIVES
		
			April 1, 2014
			Mr. Daines introduced the following bill; which was referred to the Committee on Natural Resources
		
		
			September 15, 2014
			Reported with an amendment, committed to the Committee of the Whole House on the State of the
			 Union, and ordered to be printed
			Strike out all after the enacting clause and insert the part printed in italic
			For text of introduced bill, see copy of bill as introduced on April 1, 2014
		
		
			
		
		A BILL
		To direct the Secretary of the Interior to take lands and mineral rights on the reservation of the
			 Northern Cheyenne Tribe of Montana and other culturally important lands
			 into trust, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Northern Cheyenne Lands Act.
		2.FindingsCongress finds the following:
			(1)The Northern Cheyenne Tribe has depended on its lands and land-based resources to support its way
			 of life since time immemorial.
			(2)The Tribe has made supreme and historic sacrifices to repossess and maintain its homeland,
			 including its Reservation in Montana.
			(3)The Tribe currently suffers from tremendous social and economic challenges, including a lack of
			 employment opportunities on the Reservation, which can be improved by
			 strengthening its control over its land base, natural resources, and trust
			 funds.
			(4)The Tribe and its members are currently the beneficial owners of over 95 percent of the surface
			 lands on the Northern Cheyenne Reservation and all but approximately 5,000
			 subsurface acres of the Reservation.
			(5)The Tribe seeks to obtain ownership of approximately 5,000 subsurface acres on its Reservation it
			 does not own because of an error by the United States to secure that
			 subsurface when the Reservation was expanded in 1900.
			(6)In 2002, the Tribe agreed by settlement to dismiss its lawsuit against the United States, which
			 alleged that the United States failed to protect the Reservation from the
			 impacts of coal development, in return for assistance in securing tribal
			 ownership of those subsurface rights substantially in the form of this
			 Act, and to secure mitigation funding to address the impacts of coal
			 development in areas adjacent to the Reservation, among other conditions.
			(7)To increase tribal ownership of the surface lands, the Tribe has purchased approximately 932 acres
			 of land within its Reservation that were taken out of trust ownership
			 status for various reasons.
			(8)The Tribe has purchased approximately 635 acres of land near Bear Butte, South Dakota, which the
			 Tribe considers sacred ground for its members, as well as for members of
			 other tribes.
			(9)The Tribe now seeks to have the aforementioned lands and subsurface within the Reservation and Bear
			 Butte lands taken into trust on its behalf by the United States.
			(10)If the actions authorized by this Act are completed, the Tribe will waive all legal claims against
			 the United States arising out of the longstanding loss of the subsurface
			 rights and arising out of the United States management of the Northern
			 Cheyenne Trust Fund.
			3.DefinitionsIn this Act:
			(1)FundThe term Fund means the Northern Cheyenne Trust Fund identified in the June 7, 1999 Agreement Settling Certain
			 Issues Relating to the Tongue River Dam Project which was entered into by
			 the Tribe, the State of Montana, and delegates of the Secretary of the
			 Interior, and managed by the Office of Special Trustee in the Department
			 of the Interior.
			(2)Great northern propertiesThe term Great Northern Properties means the Great Northern Properties Limited Partnership, which is a Delaware limited partnership.
			(3)Permanent fundThe term Permanent Fund means the Northern Cheyenne Tribe Permanent Fund managed by the Northern Cheyenne Tribe pursuant
			 to the Plan for Investment, Management and Use of the Fund, as amended by
			 vote of the Tribal membership on November 2, 2010.
			(4)ReservationThe term Reservation means the Northern Cheyenne Reservation.
			(5)SecretaryThe term Secretary means the Secretary of the Interior.
			(6)StateThe term State means the State of Montana.
			(7)TribeThe term Tribe means the Northern Cheyenne Tribe.
			4.Tribal fee lands to be taken into trustNot later than 60 days after the date of the enactment of this Act, the Secretary shall take the
			 approximately 1,568 acres of land depicted on the map entitled Northern Cheyenne Land Act—Fee-to-Trust Lands and dated March 26, 2014, and on the map entitled Northern Cheyenne Land Act—Fee-to-Trust Lands—Lame Deer Townsite, and dated March 26, 2014, into trust for the benefit of the Northern Cheyenne Tribe.
		5.Mineral rights to be taken into trust
			(a)Completion of mineral conveyancesNot later than 60 days after the date on which the Secretary receives the notification described in
			 subsection (d), in a single transaction—
				(1)Great Northern Properties shall convey to the Tribe all right, title, and interest of Great
			 Northern Properties, consisting of coal and iron ore mineral interests,
			 underlying the land on the Northern Cheyenne Reservation generally
			 depicted as Great Northern Properties on the map entitled Northern Cheyenne Land Act—Coal Tracts and dated February 27, 2014;
				(2)the Secretary shall convey to Great Northern Properties all right, title, and interest of the
			 United States in and to the coal mineral interests underlying the land
			 generally depicted as Bull Mountains and East Fork on the map entitled Northern Cheyenne Land Act—Coal Tracts and dated February 27, 2014; and
				(3)the Secretary shall ensure that the deed for the conveyance authorized by paragraph (2) shall
			 include a covenant, running with the land—
					(A)that precludes the coal conveyed from being mined by methods other than underground mining
			 techniques until any surface owner (as defined in section 714 of Public
			 Law 95–87 (30 U.S.C. 1304(e))) for any specific tract has given written
			 consent to Great Northern Properties to enter such specific tract and
			 commence surface mining; and
					(B)shall not create any property interest in the United States or any surface owner (as defined in
			 section 714 of Public Law 95–87 (30 U.S.C. 1304(e))).
					(b)Trust statusUpon tribal request, the coal and iron ore mineral interests conveyed to the Tribe under this
			 section shall be held in trust by the United States for the benefit of the
			 Tribe.
			(c)ImmunitiesThe right, title, and interests conveyed to the Tribe under subsection (a)(1) shall not be subject
			 to taxation by the State of Montana (including any political subdivision
			 of the State of Montana).
			(d)Revenue sharing agreementConsistent with the Settlement Agreement entered into effective February 19, 2002, by the Montana
			 State Board of Land Commissioners and the Tribe, the Tribe and Great
			 Northern Properties have agreed on a formula for sharing revenue from
			 development of the Northern Cheyenne Federal Tracts in the event that the
			 Northern Cheyenne Federal Tracts are developed at a later date. The Tribe
			 shall notify the Secretary in writing that the revenue sharing agreement
			 remains in effect.
			(e)Waiver of legal claimsIn return for the conveyances of mineral interests under subsection (a)—
				(1)the Tribe shall waive any and all claims arising from the continuing failure of the United States
			 to acquire the private coal and iron ore mineral interests identified in
			 subsection (a)(1) in trust for the Tribe as part of the Reservation as
			 directed by Congress in 1900; and
				(2)Great Northern Properties shall waive any claim against the United States relating to the value or
			 completion of the conveyances under subsection (a).
				(f)Rescission of mineral conveyancesIf any portion of the mineral conveyances under subsection (a) is invalidated by a court of
			 competent jurisdiction and the judgment of that court is not vacated or
			 reversed on appeal—
				(1)not later than 1 year after the date on which there is a final judgment, the Secretary or Great
			 Northern Properties may rescind completely each mineral conveyance under
			 subsection (a); and
				(2)if the Secretary or Great Northern Properties carries out a rescission under paragraph (1), the
			 waiver of the Tribe under this section shall be considered to be
			 rescinded.
				6.Transfer of Northern Cheyenne Trust Fund to Tribe
			(a)Transfer of fundNot later than 30 days after the date of the enactment of this Act, the Fund shall be transferred
			 to the Tribe and deposited into the Tribe’s Permanent Fund.
			(b)Permitted uses of fundThe principal of the Fund, upon deposit in the Permanent Fund, shall be maintained in perpetuity,
			 and the earnings of the Permanent Fund shall be used as provided in the
			 Northern Cheyenne Tribe Permanent Fund Plan.
			(c)Waiver of legal claimsIn return for transfer of the Fund under subsection (a), the Tribe shall waive any and all claims
			 arising from the United States management of the Fund.
			7.Eligibility for other Federal benefitsNo sums or other benefits provided to the Tribe under this Act shall result in the reduction or
			 denial of any Federal services, benefits, or programs to the Tribe or to
			 any member of the Tribe to which the Tribe or member is entitled or
			 eligible because of—
			(1)the status of the Tribe as a federally recognized Indian tribe; or
			(2)the status of the member as a member of the Tribe.
			
	
		September 15, 2014
		Reported with an amendment, committed to the Committee of the Whole House on the State of the
			 Union, and ordered to be printed
